DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This action is response to the claims filed on August 24, 2021.  Claims 1 – 10 are presented for examination. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 24, 2021 is acknowledged and being considered by the examiner.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. DE102020122104.5, filed on August 25, 2020.

Claim Objections
Claim objected to because of the following informalities:  Claim 1 line 6 recites “communication unit the first wall box”.  It appears that this is a typographical error and should read “communication unit of the first wall box”.  Appropriate correction is required.

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20110191265 A1 to Lowenthal et al (hereafter Lowenthal).

Claim 1.  A charging communication system for at least one electric vehicle, comprising: 
a back end; (FIG. 1 ele. 140; [0035] “charging station network server 140”)
a first wall box including a first control unit with a first communication unit; and (FIG. 1; [0035] “charging stations 110A-110N and 120A-120L are coupled with the charging station network server; FIG. 19 ele. 1935 and 1955 showing processor and network components)
a first application set up on a first terminal, ([0047] “a host portal 150, which is accessible to the hosts 105 and 115 over the Internet or other network connection. In one embodiment the host portal 150 is a website accessed through a web browser”;)
wherein the first application is configured to transmit information to the first communication unit the first wall box and/or to receive information from the first communication unit of the first wall box, and ([0047] describes host portal 150 sending pricing information to a charging station)
wherein the first communication unit is set up to transmit information received from the first application to the back end. ([0041] “The charging stations 110A-110N and 120A-120L communicate with the server 140 over the WAN (Wide Access Connection) links 170 and 175 respectively. For example, the charging stations 110A-110N and 120A-120L exchange authentication request/reply messages with the server 140, transmit charging session data to the server 140, and may receive pricing from the server 140 over the links 170 and 175 respectively.”)

Claim 2.  The charging communication system according to claim 1, 
wherein the back end is set up to store information received from the first application via the first communication unit. ([0054] “…server 140 includes a database (or accesses a remote database) or other storage mechanism that stores charging station configuration data, charging session data, host account information, electric vehicle operator account information, and other information.”)

Claim 3. The charging communication system according to claim 1, 
wherein the back end is set up to make the stored information available to an at least one further communication unit of at least one further wall box. ([0041]  “…charging stations 110A-110N and 120A-120L exchange authentication request/reply messages with the server 140, transmit charging session data to the server 140, and may receive pricing from the server 140 over the links 170 and 175 respectively.”)

Claim 4. The charging communication system according to claim 1, 
further comprising at least two wall boxes, wherein each of the at least two wall boxes includes a communication unit, which is set up to connect a respective wall box to the back end. ([0041] “The charging stations 110A-110N and 120A-120L communicate with the server 140 over the WAN (Wide Access Connection) links 170 and 175 respectively.”)

Claim 5. The charging communication system according to claim 1, 
wherein the communication unit is a WLAN module which is set up to connect the at least one wall box to the back end. (FIG. 19 ele. 1935; FIG. 1 ele. 170 and 175; [0041] “The links 170 and 175 may be a cellular link (e.g., CDMA, GPRS, etc.), WiFi internet connection…”)

Claim 6. The charging communication system according to claim 1, 
wherein the at least one application is set up as an owner application, ([0030] “…charging station hosts, which control (e.g., own or lease), one or more charging stations…”)
which is set up as an input device to provide an input of a piece of information to the back end.  ([0030] “…charging station hosts, which control (e.g., own or lease), one or more charging stations (and sometimes an associated parking space), can define pricing for charging electric vehicles on their one or more charging stations through use of an interface provided by a charging station network operator through a charging station network server.”;  [0047] “a host portal 150, which is accessible to the hosts 105 and 115 over the Internet or other network connection. In one embodiment the host portal 150 is a website accessed through a web browser”)

Claim 7. The charging communication system according to claim 6, 
wherein at least one further application is designed as an access application, which is set up to communicate directly with the back end. (FIG. 18 ele. 1810 and  [0121] “…charging session can be requested differently in different embodiments (e.g., using a user interface of the charging station, using a remote application (e.g., an application on a mobile phone or laptop)”; [0094] “Referring back to FIG. 2, the server 140 also includes the electric vehicle operator portal 260. The portal 260 includes the electric vehicle operator registration interface 275, the charging station locator interface 280, the charge status interface 285, and the electric vehicle operator accounting interface 290.”)

Claim 8. The charging communication system according to claim 4, 
wherein the charging communication system is set up to display an availability of at least one of the wall boxes connected to one another via the back end. ([0096] “The charging station locator interface 280 allows electric vehicle operators to locate charging stations (available and/or unavailable charging stations)”)

Claim 9. The charging communication system according to claim 1, 
wherein use of at least one available wall box can be booked via a respective application. ([0096] “…operators may use the charging station locator interface 280 to reserve charging stations for future use.”; FIG. 18 ele. 1810 and  [0121] “…charging session can be requested differently in different embodiments (e.g., using a user interface of the charging station, using a remote application (e.g., an application on a mobile phone or laptop)”)

Claim 10. The charging communication system according to claim 1, 
wherein the communication unit is a WLAN module which is set up to connect the at least one wall box to the back end. (FIG. 19 ele. 1935; FIG. 1 ele. 170 and 175; [0041] “The links 170 and 175 may be a cellular link (e.g., CDMA, GPRS, etc.), WiFi internet connection...”)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 9718370 B2 to Penilla et al teaches a system for vehicle charging stations containing a back end server in communication with charging stations and user applications. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARTER P BROCKMAN whose telephone number is (571)270-3404. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CARTER P BROCKMAN/Examiner, Art Unit 3628                                                                                                                                                                                                        
/RESHA DESAI/Supervisory Patent Examiner, Art Unit 3628